Order entered April 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00064-CV

                                  JAY COOPER, Appellant

                                               V.

    THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK AS
    SUCCESSOR IN INTEREST TO JPMORGAN CHASE BANK, ET AL., Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02636-2018

                                           ORDER
       Before the Court are appellant’s “Emergency Opposed Plea in Abatement” and

appellant’s “Emergency Opposed Motion for Temporary Stay.” We DENY the motions. This

Court’s January 24, 2019 stay order, however, remains in effect.

       Also before the Court is the April 1, 2019 order from the Honorable Corinne A. Mason

denying appellant permission to file a notice of appeal. As noted by appellant in his emergency

filing, section 11.102(f) of the Texas Civil Practice and Remedies Code provides that appellant

may seek mandamus relief from the April 1, 2019 order by filing a petition for writ of mandamus

with this Court “not later than the 30th day after the date of the decision” denying permission to

file a notice of appeal. TEX. CIV. PRAC. & REM. CODE § 11.102(f). We caution appellant that the
Court will dismiss this appeal for want of jurisdiction if appellant fails to file a petition for writ

of mandamus in this Court pursuant to section 11.102(f) by May 1, 2019.



                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE